TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00105-CV



                             In re J. E. Dunn Construction Company


                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                                             ORDER

PER CURIAM

                Relator J.E. Dunn Construction Company filed a petition for writ of mandamus and

an emergency motion for temporary relief.1 We grant the emergency motion and temporarily stay

the trial court’s February 16, 2018 order in the underlying case, pending further order of this Court.2

The Court orders the real parties in interest to file a response to the petition for writ of mandamus

on or before March 2, 2018. The real parties in interest may also file a response to the emergency

motion for temporary relief by that date if they so desire.

                It is so ordered February 20, 2018.



Before Justices Puryear, Pemberton, and Bourland




       1
           See Tex. R. App. P. 52.1, 52.10(a).
       2
           See id. R. 52.10(b).